Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach or make obvious the claimed dishwasher, comprising: a tub; a door; a sump provided in the tub and having a sump cover; and a spray arm assembly affixed to the sump cover and configured to spray water inside of the washing space, the spray arm assembly including; an arm holder rotatably attached to the sump cover; a fixed gear mounted on the sump cover and surrounding the arm holder; at least one main arm connected to the arm holder and including a gear rotational shaft; at least one auxiliary arm connected to the arm holder; a link bracket connected to the at least one main arm and the at least on auxiliary arm; and an eccentric rotational gear rotatably attached to the gear rotational shaft, wherein the eccentric rotational gear rotates around the fixed gear when the arm holder rotates.
The prior art teaches a dishwasher comprising a tub, door, sump, sump cover, spray arm with gears, but more so with the gears being included in the spray arm assembly housing, such as taught by US 2014/0246059, Fig. 3A, and not with an arm holder rotatably attached, a fixed gear mounted on the sump cover and surrounding the arm holder; and a main arm, auxiliary arm and link bracket connected to the main and auxiliary arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711